DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1-18 have been examined on the merits.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

	Claim Rejections - 35 USC § 102
The following rejection contains two different interpretations of claim 1. These interpretations differ in the identification of the first, second and third contact plates. Interpretation II identifies elements 505A-505C as the first, second and third contact plates 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, 12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jan (US 2014/0255750 A1).

Interpretation I: 

Regarding claim 1, Jan discloses a contact plate arrangement (“bus bar configuration”; [0038]; Fig. 5) for a battery module ([0038]; Fig. 5), comprising: 

a first contact plate (Fig. 5; element 505D) connected to first terminals (“positive terminals”; [0038]; Fig. 5) of a first parallel group of battery cells (P-Group) (Fig. 5; element 523) and to second terminals (Fig. 5; negative terminals of element 521) of a second P-Group (Fig. 5; element 521); 


    PNG
    media_image1.png
    514
    869
    media_image1.png
    Greyscale

a second contact plate (Fig. 5; element 505C) that is partially stacked (Fig. 5) over the first contact plate (505D), the second contact plate (505C) connected to first terminals of the second P-Group (Fig. 5; positive terminals of element 521) and to second terminals (Fig. 5; negative terminals of element 519) of a third P-Group (Fig. 5; elements 519); and 

a third contact plate (Fig. 5; element 505B) that is partially stacked (Fig. 5) over the second contact plate (505C), the third contact plate (505B) connected to first terminals (Fig. 5; positive terminals of elements 519) of the third P-Group (519).

Regarding claim 3, Jan discloses wherein the first terminals (“positive terminals”; [0038]; Fig. 5) are positive terminals (Fig. 5) and the second terminals (Fig. 5; negative terminals of element 521) are negative terminals (Fig. 5).

Interpretation II:
Regarding claim 1, Jan discloses a contact plate arrangement (“bus bar configuration”; [0038]; Fig. 5) for a battery module ([0038]; Fig. 5), comprising: 


    PNG
    media_image1.png
    514
    869
    media_image1.png
    Greyscale
a first contact plate (Fig. 5; element 505A) connected to first terminals (“negative terminals”; [0038]; Fig. 5) of a first parallel group of battery cells (P-Group) ([0039]; Fig. 5; element 515) and to second terminals (Fig. 5; positive terminals of element 517) of a second P-Group ([0039]; Fig. 5; element 517); 

a second contact plate (Fig. 5; element 505B) that is partially stacked (Fig. 5) over the first contact plate (505A), the second contact plate (505B) connected to first terminals of the second P-Group (Fig. 5; negative terminals of element 517) and to second terminals (Fig. 5; positive terminals of element 519) of a third P-Group (Fig. 5; elements 519); and 

a third contact plate (Fig. 5; element 505C) that is partially stacked (Fig. 5) over the second contact plate (505B), the third contact plate (505C) connected to first terminals (Fig. 5; negative terminals of elements 519) of the third P-Group (519).

Regarding claim 2, Jan discloses wherein the first terminals (“negative terminals”; [0038]; Fig. 5) are negative terminals ([0038]; Fig. 5) and the second terminals are positive terminals (Fig. 5; positive terminals of element 517).

Regarding claim 4, Jan discloses wherein the first contact plate (505A) and at least one additional contact plate (505B) is arranged as part of a first contact plate layer (Fig. 5; elements 505A, 505B and 513), 

wherein the second contact plate (505B) and at least one additional contact plate (505C) is arranged as part of a second contact plate layer (Fig. 5; elements 505C, 505B and 513), 

wherein the third contact plate (505C) and at least one additional contact plate (Fig. 5; element 505D) is arranged as part of a third contact plate layer (Fig. 5; elements 505C, 505D and 513), 

wherein each contact plate (505C, 505D) in the third contact plate layer (505C, 505D and 513) is partially stacked over at least one contact plate (Fig. 5; elements 505C and 505B) in the the second contact plate layer (505C, 505B and 513), and 

wherein each contact plate (505B, 505C) in the second contact plate layer (505C, 505B and 513) is partially stacked over at least one contact plate (Fig. 5; element 505B, 505A) in the first contact plate layer (elements 505A, 505B and 513).

Regarding claim 5, Jan discloses a first insulation layer (Fig. 5; element 513 arranged between 505A and 505B) arranged between the first (505A) and second contact plates (505B); and a second insulation layer (Fig. 5; element 513 arranged between 505C and 505B) arranged between the second (505B) and third contact plates (505C).

Regarding claim 6, Jan discloses wherein the first (515), second (517), and third (519) P- Groups each comprise the same number (i.e. 3) of battery cells (Fig. 5).

Regarding claim 7, Jan discloses wherein the first (515), second (517), and third (519) P- Groups each comprise three battery cells (Fig. 5).

Regarding claim 8, Jan discloses wherein at least one of the first (505A), second (505B) and third contact plates (505C) is configured as a single-layer contact plate (Fig. 5).

Regarding claim 10, Jan discloses wherein at least one of the first (505A), second (505B) and third contact plates (505C) comprises aluminum ([0034]), or copper ([0034]).


claim 12, Jan discloses wherein the third contact plate (505C) is further connected to second terminals (Fig. 5; positive terminals of element 521) of a fourth P-Group (Fig. 5; element 521).

Regarding claim 17, Jan discloses another contact plate (Fig. 5; element 501) connected to second terminals (Fig. 5; positive terminals of element 515) of the first P-Group (515).

Regarding claim 18, Jan discloses wherein the another contact plate (501) is a positive pole contact plate (Fig. 5; element 501) of the battery module (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2014/0255750 A1) in view of Applicant’s Admitted Prior Art (figure 5 and [0030-0039]).

Regarding claim 9, Jan fails to disclose wherein at least one of the first, second and third contact plates is configured as a multi-layer contact plate whereby a cell terminal connection layer is partially sandwiched between two solid plate layers.

However, applicant has identified such a configuration (instant specification: Fig. 5 [0030]) as prior art. Therefore, one of ordinary skill in the art would have found it obvious to have configured at least one of the first, second and third contact plates as a multi-layer contact plate whereby a cell terminal connection layer is partially sandwiched between two solid plate layers because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.) and as evidenced by the instant admission of prior art, a multilayer contact plate was known in the art as a means of electrically connecting terminals.

    PNG
    media_image2.png
    412
    621
    media_image2.png
    Greyscale

A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). 

Regarding claim 11, Jan discloses wherein the third contact plate (505C) is a negative pole contact plate (Fig. 5) of the battery module and a positive pole contact plate (Fig. 5) of the battery module.

However, Jan discloses end contact plates 501 and 503 in Fig. 5 as positive or negative pole contact plates and discloses that other battery combinations may be used ([0039]). Therefore, it would have been obvious to one of ordinary skill in the art to have made the third contact plate an end contact plate as disclosed by Jan such that the third contact plate was a 

Regarding claim 13, Jan discloses a fourth contact plate (Fig. 5; element 505D) connected to first terminals (Fig. 5; negative terminals of element 521) of the fourth P-Group (521) and to second terminals (Fig. 5; positive terminals of element 523) of a fifth P-Group (Fig. 5; element 523), 

the third contact plate (505C) being partially stacked over the fourth contact plate (505D).

    PNG
    media_image1.png
    514
    869
    media_image1.png
    Greyscale
	
Jan fails to explicitly disclose a fifth contact plate that is partially stacked over the fourth contact plate, the fifth contact plate connected to first terminals of the fifth P-Group and to second terminals of a sixth P-Group; and a sixth contact plate that is partially stacked over the fifth contact plate, the sixth contact plate connected to first terminals of the sixth P-Group.



Therefore, it would have been obvious to one of ordinary skill in the art to have employed a fifth and sixth contact plate and a sixth P-group according to the instant claim as the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 14, Jan discloses wherein the first terminals are negative terminals (Fig. 5; negative terminals of element 521) and the second terminals are positive terminals (Fig. 5; positive terminals of element 523).

 Regarding claim 15, Jan fails to disclose wherein the first terminals are positive terminals and the second terminals are negative terminals. However, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). Therefore, one of ordinary skill in the art would have found the instant claim obvious.

 Regarding claim 16, one of ordinary skill in the art would have found the limitation “wherein the sixth contact plate is a negative pole contact plate of the battery module or a positive pole contact plate of the battery module” obvious as Jan discloses said limitation for end contact plates (501 and 503) explicitly disclosed in Fig. 5. Providing a sixth contact plate as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727